 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 Gallagher-Kaiser Corporation,

 4          Plaintiff                             Case No.: 2:14-cv-00869-JAD-NJK

 5 v.

 6 Liberty Duct, LLC, et al.

 7          Defendants

 8
     Desert Mechanical, Inc.,
 9                                               Case No.: 2:15-cv-02298-GMN-DJA
            Plaintiff
10
     v.
11
   Travelers Casualty and Surety Co. of
12 America,

13          Defendant

14 Archer Western Contractors, LLC,

15          Plaintiff                            Case No.: 2:17-cv-03032-GMN-NJK

16 v.

17 The Erection Company, Inc., et al.,

18          Defendants
19
     Fisk Electric Company,
20
            Plaintiff
                                                 Case No.: 2:20-cv-02341-APG-BNW
21
     v.
22
     Archer Western Contractors, LLC,
23
            Defendant
 1
         Archer Western Contractors, LLC,
 2                                                            Case No.: 2:21-cv-00402-APG-DJA
                Plaintiff
 3 v.

 4 Gallagher-Kaiser Corporation, et al.,

 5 Defendants

 6
         and all other claims and parties
 7

 8

 9                                          TRANSFER ORDER

10             These five cases, spread across three United States District Judges and two United States

11 Magistrate Judges, 1 relate to the same construction projects: an air-traffic control tower and

12 terminal radar approach control at McCarran International Airport. Motions to consolidate these

13 cases into the earliest-filed action, Gallagher-Kaiser Corporation v. Liberty Duct, LLC, Case No.

14 2:14-cv-00869-JAD-NJK, have been filed, but a conflict prevents the judge assigned to that case

15 from accepting transfer of some of the later-filed actions. Nevertheless, the undersigned judges

16 have determined that assignment of these actions to a single district and magistrate judge would

17 save substantial duplication of labor and is likely to effect a substantial savings of judicial effort.

18 Therefore, Local Rule 42-1(a) permits the assigned judges to transfer these five cases to the

19 jurists assigned the next-oldest related action, Desert Mechanical, Inc. v. Travelers Casualty &

20 Surety Company of America, Case No.: 2:15-cv-02298-GMN-DJA.

21

22

23   1
      Two other seemingly related cases (2:12-cv-00612-MMD-NJK and 2:15-cv-02150-RFB-PAL)
     have already terminated and are not part of this transfer order.

                                                       2
 1        IT IS THEREFORE ORDERED that Case Nos. 2:14-cv-00869-JAD-NJK; 2:20-cv-

 2 02341-APG-BNW; and 2:21-cv-00402-APG-DJA are TRANSFERRED to United States

 3 District Judge Gloria M. Navarro and United States Magistrate Judge Daniel J. Albregts.

 4        Dated April 27, 2021

 5
                                                      _________________________________
 6                                                    U.S. District Judge Gloria M. Navarro

 7

 8                                                    _________________________________
                                                      U.S. District Judge Andrew P. Gordon
 9

10
                                                      _________________________________
11                                                    U.S. District Judge Jennifer A. Dorsey

12

13

14

15

16

17

18

19

20

21

22

23



                                               3
